     Case 2:18-cv-04437-PSG-SS Document 46 Filed 03/22/19 Page 1 of 7 Page ID #:396
                                                                                                     #36
                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA

                                            CIVIL MINUTES - GENERAL
    Case No.         CV 18-4437 PSG (SSx)                                        Date   March 22, 2019
    Title            Danny Barrera v. 10535 Lindley LLC




    Present: The Honorable          Philip S. Gutierrez, United States District Judge
                        Wendy Hernandez                                          Not Reported
                           Deputy Clerk                                         Court Reporter
                 Attorneys Present for Plaintiff(s):                  Attorneys Present for Defendant(s):
                            Not Present                                           Not Present
    Proceedings (In Chambers):             The Court GRANTS Plaintiffs’ motion

       Before the Court is a motion for partial summary judgment filed by Plaintiffs Danny
Barrera, Ana Eguiluz, and their two minor children S.B. and S.B. by and through their guardian
Ana Eguiluz (“Plaintiffs”). See Dkt. # 36 (“Mot.”). Defendants 10535 Lindley LLC and
Prosperity Management Corporation (“Defendants”) have not opposed the motion.1 The Court
finds the matter appropriate for decision without oral argument. See Fed. R. Civ. P. 78; L.R. 7-
15. Having considered the moving papers, the Court GRANTS the unopposed motion.

I.          Background

        In May 2012, Plaintiffs entered into a lease and moved into the Lindley Parc Apartments.
Plaintiffs’ Statement of Undisputed Facts and Conclusions of Law, Dkt. # 36-2 (“SUF”), ¶ 13.
At all times since Plaintiffs moved into the complex, Defendant 10535 Lindley LLC (“10535
Lindley”) has owned and Defendant Prosperity Management Corporation (“Prosperity”) has
managed the property. Id. ¶¶ 1–2. Further, Claudia Sprock has been employed by Defendant
Prosperity as the resident manager. Id. ¶ 12.

            The lease Plaintiffs signed included house rules for the complex, including the following:
            CHILDREN (unless otherwise defined, a child is anyone under 14 years of age)

            2.        An adult must supervise children at all times. Children are not permitted to play in
                      laundry rooms, public balconies, stairways, hallways, elevators or common

1
 As this motion was set for hearing on March 11, 2019, Defendants were required to file any
opposition no later than February 18, 2019. See L.R. 7-9. That date has passed, and Defendants
have not filed an opposition.

CV-90 (10/08)                                     CIVIL MINUTES - GENERAL                                Page 1 of 7
  Case 2:18-cv-04437-PSG-SS Document 46 Filed 03/22/19 Page 2 of 7 Page ID #:397

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 18-4437 PSG (SSx)                                    Date   March 22, 2019
 Title          Danny Barrera v. 10535 Lindley LLC

                 lobbies. No bicycles, big wheels, skates, and ball playing is allowed on sidewalks,
                 walkways, or in courtyards.

         3.      Adult Residents shall be responsible for the supervision and control of all children
                 residing with them on the premises or visiting occupants at the community.
                 Children must obey Management rules and regulations. Adult Resident shall be
                 solely responsible to see that their children and guest obey these rules and
                 regulations. VIOLATION OF THIS PROVISION SHALL CONSTITUTE
                 GROUNDS FOR IMMEDIATE TERMINATION OF THIS APARTMENT
                 LEASE PURSUANT TO PARAGRAPH 4 OF THE RENTAL AGREEMENT.

Id. ¶ 4.

       Plaintiffs state that during their tenancy, they were afraid to let their children play outside
because they feared eviction. See Mot. 4:16–17, 4:26–5:3. They kept their children indoors
most of the time and only occasionally let them play outside, only to be told that their children
could play outside even when they were being supervised. See id.

         On one occasion, Sprock sent a text message to Plaintiffs, stating:
         G afternoon, the reason want [sic] to speak with you is a reminder about Community
         Policies specially [sic] with children as part of the Lease Agreement that you sign when
         you move in. Sorry for the inconvenience, but it’s not safe for your kids to play outside.

SUF ¶ 7. In May 2018, S.B. and S.B. were playing outside in the courtyard between the units,
with their parents upstairs with the door open, keeping an eye on them. Mot. 5:4–12. Even
though the children were playing peacefully, Sprock sent Plaintiffs a letter that stated, in relevant
part:

         As a kind reminder and part of the community policy all tenants have signed, children
         cannot be playing and running around making noise, with consideration to other tenants
         and for their personal safety.

SUF ¶ 8. Other tenants have testified that Defendants have not only required children to be
supervised in common areas, but also would not let them play outside even with supervision.
Mot. 5:21–6:21.




CV-90 (10/08)                            CIVIL MINUTES - GENERAL                                Page 2 of 7
  Case 2:18-cv-04437-PSG-SS Document 46 Filed 03/22/19 Page 3 of 7 Page ID #:398

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 18-4437 PSG (SSx)                                Date   March 22, 2019
 Title          Danny Barrera v. 10535 Lindley LLC

      On May 23, 2018, Plaintiffs brought this suit asserting four causes of action against
Defendants:

         First Cause of Action: Violation of the federal Fair Housing Act (“FHA”), 42 U.S.C.
         §§ 3601 et seq. Complaint, Dkt. # 1, ¶¶ 24–25.

         Second Cause of Action: Violation of California’s Fair Employment and Housing Act
         (“FEHA”), Cal. Gov’t Code §§ 12900 et seq. Id. ¶¶ 26–27.

         Third Cause of Action: Negligence. Id. ¶¶ 28–29.

         Fourth Cause of Action: Violation of California’s Unfair Competition Law (“UCL”),
         Cal. Bus. & Prof. Code §§ 17200 et seq. Id. ¶¶ 31–32.

       Plaintiffs now move for partial summary judgment on the first and second causes of
action. See generally Mot.

II.      Legal Standard

        “A party may move for summary judgment, identifying each claim or defense—or the
part of each claim or defense—on which summary judgment is sought. The court shall grant
summary judgment if the movant shows that there is no genuine dispute as to any material fact
and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

       A party seeking summary judgment bears the initial burden of informing the court of the
basis for its motion and identifying those portions of the pleadings and discovery responses that
demonstrate the absence of a genuine issue of material fact. See Celotex Corp. v. Catrett, 477
U.S. 317, 323 (1986). If the nonmoving party will have the burden of proof at trial, the movant
can prevail by pointing out that there is an absence of evidence to support the moving party’s
case. See id. If the moving party meets its initial burden, the nonmoving party must set forth, by
affidavit or as otherwise provided in Rule 56, “specific facts showing that there is a genuine
issue for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

       In judging evidence at the summary judgment stage, the court does not make credibility
determinations or weigh conflicting evidence. Rather, it draws all reasonable inferences in the
light most favorable to the nonmoving party. See T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors
Ass’n, 809 F.2d 626, 630–31 (9th Cir. 1987). The evidence presented by the parties must be


CV-90 (10/08)                            CIVIL MINUTES - GENERAL                            Page 3 of 7
  Case 2:18-cv-04437-PSG-SS Document 46 Filed 03/22/19 Page 4 of 7 Page ID #:399

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 18-4437 PSG (SSx)                                   Date   March 22, 2019
 Title          Danny Barrera v. 10535 Lindley LLC

capable of being presented at trial in a form that would be admissible in evidence. See Fed. R.
Civ. P. 56(c)(2). Conclusory, speculative testimony in affidavits and moving papers is
insufficient to raise genuine issues of fact and defeat summary judgment. See Thornhill Publ’g
Co. v. Gen. Tel. & Elecs. Corp., 594 F.2d 730, 738 (9th Cir. 1979).

III.     Discussion

       Plaintiffs move for partial summary judgment on the first and second causes of action,
contending that Defendants’ rule that requires children to be supervised in common areas
(hereinafter the “Supervision Rule”) as well as the communications from the resident manager
were facially discriminatory against families with children. The Court addresses each cause of
action in turn.

         A.      First Cause of Action: Violation of the FHA

      Plaintiffs argue that Defendants’ Supervision Rule violated § 3604(b) and (c) of the Fair
Housing Act.

                 i.     Section 3604(b)

        The FHA makes it unlawful to discriminate the “terms, conditions, or privileges of sale or
rental of a dwelling . . . because of . . . familial status[.]” 42 U.S.C. § 3604(b). “Familial status”
refers to the presence of minor children in the household. See id. § 3602(k).

       A plaintiff may assert a claim under § 3604(b) by alleging disparate treatment or disparate
impact. Budnick v. Town of Carefree, 518 F.3d 1109, 1114 (9th Cir. 2008). To bring a disparate
treatment claim, the plaintiff must establish a prima facie case that “(1) plaintiff’s rights are
protected under the FHA; and (2) as a result of the defendant’s discriminatory conduct, plaintiff
has suffered a distinct and palpable injury.” Harris v. Itzhaki, 183 F.3d 1043, 1051 (9th Cir.
1999). Once a plaintiff establishes a prima facie case, the burden shifts to the defendant to
demonstrate a legitimate, non-discriminatory reason for the differential treatment by showing a
compelling business necessity and that the defendant had used the least restrictive means to
achieve that end. See id.; Budnick, 518 F.3d at 1116. If the defendant can make this showing,
the burden shifts back to the plaintiff, who must show that the proffered reasons were a pretext
for discrimination. Budnick, 518 F.3d at 1117.




CV-90 (10/08)                             CIVIL MINUTES - GENERAL                              Page 4 of 7
  Case 2:18-cv-04437-PSG-SS Document 46 Filed 03/22/19 Page 5 of 7 Page ID #:400

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 18-4437 PSG (SSx)                                     Date   March 22, 2019
 Title          Danny Barrera v. 10535 Lindley LLC

        A plaintiff may show a prima facie violation of § 3604(b) by establishing the existence of
“facially discriminatory rules which treat children, and thus families with children, differently
and less favorably than adults-only households.” United States v. Plaza Mobile Estates, 273 F.
Supp. 2d 1084, 1091 (C.D. Cal. 2003) (citing United States v. Badgett, 976 F.2d 1176, 1178 (8th
Cir. 1992)). Here, Plaintiffs have provided evidence of a facially discriminatory policy. The
Supervision Rule, which states that those under the age of 14 are not permitted to play in the
common areas of the complex without adult supervision, only applies to children; similar
restrictions are not placed on adults. A litany of courts have found that similar use restrictions
that applied only to children were facially discriminatory for the purposes of § 3604(b). See e.g.,
Iniestra v. Cliff Warren Invs., Inc., 886 F. Supp. 2d 1161, 1166 (C.D. Cal. 2012) (holding that a
rule requiring children on the premises be always supervised was facially discriminatory); Pack
v. Fort Washington II, 689 F. Supp. 2d 1237, 1243 (E.D. Cal. 2009) (finding that a landlord’s
requirement that all children 10 and under be supervised by an adult while outside was facially
discriminatory); Mathews v. Arrow Wood LLC, No. EDCV 07-1316 SGL (?x), 2009 WL
8659593, at *6 (C.D. Cal. Apr. 2, 2009) (holding that a rule prohibiting children from playing
outside of the apartments to be facially discriminatory); Plaza Mobile, 273 F. Supp. 2d at 1091
(finding that a requirement that “all” children “be prohibited from walking around the [mobile
home] park” without adult supervision was facially discriminatory).

       Therefore, the burden shifts to Defendants to present a legitimate, non-discriminatory
reason for the Supervision Rule. As Defendants have entirely failed to respond to Plaintiffs’
motion, they have not met this burden.

       Accordingly, Plaintiffs have successfully established that the Adult Supervision Rule
violates § 3604(b).

                 ii.    Section 3604(c)

       Plaintiffs claim that the same rule that forms the basis of Defendants’ § 3604(b) violation
also violates § 3604(c) of the FHA. In addition, Plaintiffs assert that the text message and letter
from Sprock that “reminded” Plaintiffs of the Supervision Rule also violated § 3604(c). The
Court agrees.

         Section 3604(c) states that the following conduct is illegal:

         To make, print, or publish, or cause to be made, printed, or published any notice,
         statement, or advertisement, with respect to the sale or rental of a dwelling that indicates


CV-90 (10/08)                             CIVIL MINUTES - GENERAL                                Page 5 of 7
     Case 2:18-cv-04437-PSG-SS Document 46 Filed 03/22/19 Page 6 of 7 Page ID #:401

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES - GENERAL
    Case No.     CV 18-4437 PSG (SSx)                                         Date   March 22, 2019
    Title        Danny Barrera v. 10535 Lindley LLC

            any preference, limitation, or discrimination based on . . . familial status, . . . or an
            intention to make any such preference, limitation or discrimination.

This prohibition applies to “all written or oral notices or statements by a person engaged in the
sale or rental of a dwelling.” 24 C.F.R. § 100.75(b). Unlike § 3604(b), a § 3604(c) claim does
not require a burden-shifting analysis. Instead, a statement violates § 3604(c) if it would suggest
an improper preference to “an ordinary reader or listener.” Fair Hous. Cong. v. Weber, 993 F.
Supp. 1286, 1290 (C.D. Cal. 1997) (citing United States v. Hunter, 459 F.2d 205, 215 (4th Cir.)).
Therefore, intent is not a necessary element of a § 3604(c) violation. See id.

        Here, an ordinary reader would interpret the rule requiring adult supervision of children
under 14 in common areas of the complex to be a limitation on the children, which in turn
discriminates against tenants with children. Likewise, the text message and letter sent by Sprock
are both expressly aimed at children.2 In those communications, Sprock reminded Plaintiffs of
the Supervision Rule and also stated that “children cannot be playing and running around
making noise.” See SUF ¶¶ 7–8. Although in her messages, Sprock states this rule was for the
safety of children and to avoid disrupting other tenants, nothing in these statements explains why
children are singled out for this restriction. The numerous cases that Plaintiffs cite support the
Court’s reading. See e.g., Iniestra, 886 F. Supp. 2d at 1169 (finding that rules enforcing some
limitation on children’s use of apartment facilities “indicate” discrimination and that an ordinary
reader of the rules could not interpret them otherwise); Weber, 993 F. Supp. at 1290–91 (finding
that an ordinary reader would interpret a rule that “Children will not be allowed to play or run
around inside the building area at any time because of disturbance to other tenants or damage to
building property” to be discriminatory). As Defendants failed to respond to Plaintiffs’ motion,
they have not offered any alternative meanings to the rule and statements.

       Therefore, the Court finds that the Supervision Rule, as well as Sprock’s text message
and letter, violate § 3604(c).




2
  The fact that resident manager Sprock, not Defendants, made these statements does not change
the analysis, because property owners and managers are vicariously liable for discriminatory acts
of their employees. See Weber, 993 F. Supp. at 1294 (noting that a duty not to discriminate
under the FHA is nondelegable and that a property owner is liable for discriminatory acts of
employees).

CV-90 (10/08)                                CIVIL MINUTES - GENERAL                                    Page 6 of 7
  Case 2:18-cv-04437-PSG-SS Document 46 Filed 03/22/19 Page 7 of 7 Page ID #:402

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 18-4437 PSG (SSx)                                 Date   March 22, 2019
 Title          Danny Barrera v. 10535 Lindley LLC

                 iii.   Conclusion

       In sum, as Plaintiffs have shown that the Supervision Rule and communications from
Sprock violated § 3604(b) and (c), and Defendants have not presented any counterarguments in
response, the Court GRANTS Plaintiffs’ motion for partial summary judgment as to the first
cause of action.

         D.      Second Cause of Action: Violation of the California’s FEHA

        California’s FEHA provides equivalent, if not greater protections against discrimination.
See Inland Mediation Bd. v. City of Pomona, 158 F. Supp. 2d 1120, 1150 (C.D. Cal. 2001)
(“Generally, California explicitly prohibits its fair housing laws from being construed to provide
fewer rights or remedies than the FHA and its implementing regulations.”). Given the similar
language used in FEHA and FHA, Califonria courts rely on federal housing discrimination laws
to interpret analogous provisions of FEHA. See Alameda v. Fair Emp’t Hous. Comm’n, 153
Cal. App. 3d 499, 504 (1984). Therefore, violations of the FHA also constitute violations of the
parallel provisions of FEHA.

       Having found that the Supervision Rule as well as communications from Sprock violated
the FHA, the Court now finds that they also violate FEHA. Accordingly, the Court GRANTS
Plaintiffs’ motion for partial summary judgment as to the second cause of action.

IV.      Conclusion

       For the foregoing reasons, the Court GRANTS summary judgment in favor of Plaintiffs
on the first cause of action for violation of the FHA and the second cause of action for violation
of the FEHA.

         IT IS SO ORDERED.




CV-90 (10/08)                            CIVIL MINUTES - GENERAL                             Page 7 of 7
